Citation Nr: 1813283	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-32 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbar disc disease. 

2. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974 and from January 2003 to March 2004. 

These claims come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In August 2016, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his right knee and cervical spine disabilities are related to an injury sustained in service. Specifically, the Veteran contends that he was involved in a truck accident during a training exercise in June 1974 in Friedberg, Germany. 

The Veteran testified at his Board hearing that he also believes that the impact that caused his service connected lumbar disc disease either caused or aggravated his cervical spine and right knee disabilities. See Board hearing transcript at 4. 

The Veteran's military personnel and service treatment records revealed that the Veteran was involved in a truck accident in June 1974. 

The Veteran's service treatment records revealed that the Veteran suffered knee abrasion and stiffness in his left knee.  

The Veteran's service treatment records also showed that in May 1974, the Veteran reported cervical spine pain. 

A VA clinician reported that the Veteran's neck pain and knee pain could be related to his injury in service. See VA primary care note dated October 2007.

The Veteran was afforded a VA examination in June 2008. The examiner opined that there was insufficient ongoing medical documentation of in-service neck and right knee conditions to say that it is as likely as not that the Veteran's claimed cervical spine condition and arthritis of the right knee are due to a vehicle accident and treatment during his military service. 

The Board finds that the Veteran's June 2008 VA examination to be inadequate as it does not address the Veteran's contention that his cervical spine and right knee disabilities are secondary to his service connected lumbar disc disease. Therefore, a remand is necessary in order to obtain a more adequate examination. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA treatment records. 

2. Following completion of the above, schedule the Veteran for a VA cervical spine examination and a VA right knee examination to determine the nature and etiology of both disabilities to include as secondary to the Veteran's service-connected lumbar disc disease. 

The entire claims file, including this remand, must be made available to the examiner, and the examiner must indicate review of such records. Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail. 

The examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disability is related to his active military service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disability was caused by or aggravated by his service-connected lumbar disc disease?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability is related to his active military service?

d. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was caused by or aggravated by his service-connected lumbar disc disease? 

The examiner is advised that the Veteran is competent to report symptoms that he has observed and that his reports, along with the other evidence of record, must be considered in formulating the requested opinion.

3. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




